DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 04/26/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-2, 4-6
Withdrawn claims: 				8-16
Previously cancelled claims: 		3, 7
Newly cancelled claims:			None
Amended claims: 				1, 4
New claims: 					None
Claims currently under consideration:	1-2, 4-6
Currently rejected claims:			1-2, 4-6
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pilvi (US 2020/0397013) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited).

Regarding claim 1, Pilvi teaches a plant-based chocolate that is dairy-free, egg-free, tree nut- and coconut-free, peanut-free, soy-free, gluten- and grain-free, preservative-free [0025], comprising: sesame flour (corresponding to sesame seed powder [0034]); and cacao butter [0030], wherein the sesame component comprises 18-25% by weight of the overall chocolate product [0025], which falls within the claimed concentration, to impart physical and sensory characteristics consisting of flavor, aroma, color, and texture found in dairy-based milk chocolate (corresponding to milk-chocolate type [0007], [0012]).  Although Pilvi does not teach the chocolate to have physical and sensory characteristics of dairy-based white chocolate as well as milk chocolate due to the content of cocoa solids in the disclosed product [0025], it is within the ambit of skilled practitioner to omit cocoa solids from the composition since the composition of white chocolate is known in the art as shown by [0004].  Therefore, producing a plant-based chocolate having the claimed features and the physical and sensory characteristics of dairy-based white chocolate is obvious.  Pilvi teaches that the chocolate is tempered by heating and then cooling it to form a solid product [0102], but does not teach that the chocolate product is at polymorph form V.
However, Ribeiro teaches tempering chocolate by heating and then cooling it (page 3930, column 2, paragraph 2) and that polymorph form V is desirable in the production of chocolates with good physical and sensory characteristics (page 3928, column 2, paragraph 2 – page 3929, column 1, paragraph 1) which includes a melting sensation in the mouth and solidity at room temperature (page 3930, column 1, paragraph 4). 
It would have been obvious for a person of ordinary skill in the art to have modified the chocolate of Pilvi by making it of polymorph form V as taught by Ribeiro.  Since Pilvi teaches that the chocolate is tempered by heating and then cooling it to form a solid product, a skilled practitioner would be motivated to consult an additional reference such as Ribeiro in order to determine a suitable polymorph form for tempered chocolates.  Therefore, the claimed polymorph form is rendered obvious.
Regarding claim 5, Pilvi teaches the invention as disclosed above in claim 1, including the sesame component comprises 18-25% by weight of the overall chocolate product [0025], which falls within the claimed concentration. 
Regarding claim 6, Pilvi teaches the invention as disclosed above in claim 1, including the chocolate product comprises the cacao component from an amount approaching 0% by weight of the overall chocolate product to an amount approaching 55% by weight of the overall chocolate product (corresponding to the chocolate containing cocoa solids and cocoa butter together in an amount of 25-55 w-% [0030]), which overlaps the claimed concentration.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pilvi (US 2020/0397013) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited) as applied to claim 1 above, and further in view of Amazon (“Kevala Organic Sesame Flour 16 oz – Non-GMO, Gluten-free”, 2014, Amazon.com < https://www.amazon.com/Kevala-Organic-Sesame-Flour-453/dp/B00JOUV6LY>; previously cited).
Regarding claim 2, Pilvi teaches the invention as disclosed above in claim 1, including the chocolate comprising sesame flour [0034].  It does not teach the sesame component to be characterized by a protein to fat ratio of about 3:2 by weight.
However, Amazon discloses a sesame flour comprising 4 grams of fat and 12 grams of protein (page 1, “Nutrition Facts” table), which represents a protein to fat ratio of 3:1 by weight.  Although, the disclosed 3:1 ratio does not overlap the claimed “about 3:2” ratio, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.
It would have been obvious for a person of ordinary skill in the art to have used the sesame flour disclosed by Amazon as the sesame flour taught in Pilvi.  Since Pilvi broadly teaches sesame flour in the chocolate but does not disclose a specific source of sesame flour, a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to find a suitable source of sesame flour that can be used to make food products.  In consulting Amazon, the practitioner would find that the sesame flour has a protein to fat ratio of about 3:1, which approaches the claimed protein to fat ratio of 3:2, thereby, rendering it obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pilvi (US 2020/0397013) in view of Ribeiro (Ribeiro et al., “Crystallization modifiers in lipid systems”, 2015, Journal of Food Science and Technology, 52(7), pages 3925-3946; previously cited) as applied to claim 1 above, and further in view of Malvern (“Controlling powder bulk density by optimizing particle size and shape distribution”, 2016, Malvern Panalytical, https://www.malvernpanalytical.com/en/learn/events-and-training/webinars/W161006PowderParticleSizeShape; previously cited).
Regarding claim 4, Pilvi teaches the invention as disclosed above in claim 1, including the sesame component is sesame flour [0034].  It does not teach the bulk density of the the sesame flour is about 0.1-0.3 g/mL.
However, Malvern teaches that particle size and shape distribution influence bulk density (page 1, paragraph 3).
As bulk density of the solid part of the sesame component is a variable that can be modified, among others, by adjusting particle size and shape, bulk density would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed bulk density cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the bulk density in the sesame component to obtain the desired balance between particle size and shape as taught by Malvern (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(b) of claim 1: Applicant amended the claim to fully address the rejection and therefore, the rejection is withdrawn.

Claim Rejections – 35 U.S.C. §103 of claims 1, 5, and 6 over Fujinami and Ribeiro: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to require the sesame paste to be hulled.  Applicant argued that Fujinami uses unhulled sesame paste and is silent on making a plant-based chocolate at polymorph form V that imparts the flavor, aroma, color, and texture of dairy-based milk and white chocolate.  Applicant stated that Fujinami teaches that its chocolate has a desirable sesame flavor achieved by its unhulled sesame paste whereas the claimed sesame paste is hulled sesame paste in order to avoid chocolate with any sesame flavor (Applicant’s Remarks, page 7, paragraphs 1-5).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 1 are now fully taught by the combination of Pilvi and Ribeiro whereas Fujinami no longer serves as prior art.
Applicant argued that Ribeiro fails to remedy the deficiencies of Fujinami as Fujinami teaches that its chocolate comprises one of at least six chocolate doughs wherein five out of the six doughs contain dairy products.  Applicant stated that the single dairy-free chocolate dough is a quasi-chocolate containing water and that a skilled practitioner would have understood that adding water into chocolate causes it to seize, making it impossible for the chocolate to crystallize properly and not result in the claimed composition at polymorph form V.  Applicant also stated that quasi-chocolate in Japan is considered commercial chocolate that is untempered, thus a person of skill would not have been motivated to make the quasi-chocolates of Fujinami into polymorph form V as taught by Ribeiro.  Applicant added that the addition of any ingredient into the cocoa butter hinders the formation of chocolate at polymorph form V and therefore, the Office Action’s stated rationale for combining the references is conclusory and the references do not disclose all features of amended claim 1 (Applicant’s Remarks, page 8, paragraph 1 – page 10, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 1 are now fully taught by the combination of Pilvi and Ribeiro whereas Fujinami no longer serves as prior art.  As described in the rejection of amended claim 1 above, since Pilvi teaches that the chocolate is tempered by heating and then cooling it to form a solid product [0102], a skilled practitioner would be motivated to consult an additional reference such as Ribeiro in order to determine a suitable polymorph form for tempered chocolates, thereby rendering the claimed polymorph form V obvious.  Since claims 1 and 5-6 are currently rejected over a new combination of prior art, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 2 over Fujinami and Ribeiro as evidenced by Schimmel: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Schimmel does not cure the deficiencies of Fujinami and Ribeiro as Schimmel does not teach the subject matter of amended claim 1 or the claimed protein to fat ratio recited in claim 2 (Applicant’s Remarks, page 10, paragraph 4 – page 12, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 2 are now fully taught by the combination of Pilvi, Ribeiro, and Amazon whereas Fujinami no longer serves as prior art and Schimmel no longer serves as an evidentiary reference.  As described in the rejection of claim 2 above, since Pilvi broadly teaches sesame flour in the chocolate but does not disclose a specific source of sesame flour, a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to find a suitable source of sesame flour that can be used to make food products.  In consulting Amazon, the practitioner would find that the sesame flour has a protein to fat ratio of about 3:1, which approaches the claimed protein to fat ratio of 3:2, thereby, rendering it obvious.  Since claim 2 is currently rejected over a new combination of prior art, Applicant’s arguments are moot and the rejection of the claim stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 4 over Fujinami, Ribeiro, and Malvern: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 4 to recite that the bulk density is for the sesame flour or for sesame protein, which are powders.  Applicant argued that Malvern does not cure the deficiencies of Fujinami and Riberio as Malvern does not teach the subject matter of amended claim 1 or the claimed bulk density recited in claim 4.  Applicant stated that Fujinami’s sesame paste cannot have bulk density as it is a liquid (Applicant’s Remarks, page 12, paragraph 3 – page 13, paragraph 4).
However, in the new grounds of rejection necessitated by the amendment of claim 1, the features of claim 4 are now fully taught by the combination of Pilvi, Ribeiro, and Malvern whereas Fujinami no longer serves as prior art.  As described in the rejection of claim 4 above, Pilvi teaches that the sesame component is sesame flour [0034] while Malvern teaches that particle size and shape distribution influence bulk density (page 1, paragraph 3).  Therefore, the bulk density of the sesame flour would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  Since claim 4 is currently rejected over a new combination of prior art, Applicant’s arguments are moot and the rejection of the claim stands as written herein.  It is noted that none of the claims require the sesame protein to be in the form of a powder as is stated by the Applicant and none of the claims require the sesame protein to be isolated or purified from the sesame seed.  As such, any sesame component containing some amount of sesame protein (e.g., the sesame powder of Pilvi) qualifies as the claimed “sesame protein”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791